People v Samuel (2017 NY Slip Op 09185)





People v Samuel


2017 NY Slip Op 09185


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2014-07615

[*1]People of State of New York, respondent,
vSamuel Samuel, appellant.


Paul Skip Laisure, New York, NY (William Kastin of counsel; Lauren Margolies on the brief), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Anne Grady of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Richmond County (Rooney, J.), dated July 23, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant appeals from his designation as a level three sex offender pursuant to the Sex Offender Registration Act (see Correction Law art 6-C).
Since the defendant had already been released from incarceration before he became classified as a "sex offender" as a result of his conviction (Correction Law § 168-a[1]), the Supreme Court did not err in determining the defendant's risk level based on a risk assessment instrument prepared by the District Attorney's office instead of the Board of Examiners of Sex Offenders (see Correction Law §§ 168-d[3]; 168-l[8]; People v Jean-Bart, 145 AD3d 690, 691; People v Grimm, 107 AD3d 1040, 1042-1043).
The Supreme Court properly denied the defendant's application for a downward departure from his presumptive risk level designation, as he failed to establish the existence of any mitigating circumstances that are of a kind or to a degree not adequately taken into account by the Guidelines (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary [2006]; People v Gillotti, 23 NY3d 841, 861; People v Rocano-Quintuna, 149 AD3d 1114, 1115; People v Santiago, 137 AD3d 762, 765; People v McKee, 66 AD3d 854, 855).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court